DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 08/31/2022 has been received and fully considered.
3.	Claims 1-21 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 08/31/2022 have been fully considered but they are moot in view of the new grounds of rejection. However, the rejection under 35 USC 101 has been withdrawn..
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Green (USPG_PUB No. 2017/0350224), in view of Perez et al. (USPG_PUB No. 2021/0017844).
6.1	In considering claims 1, 11, and 21, Green discloses a workflow for fracturing a subterranean formation, comprising: 
qualifying equipment, logistic and environmental wellsite conditions and constraints for fracturing the subterranean formation (para [0029] The terms micro-fracture and transverse micro-fracture are used interchangeably herein to refer to undesirable secondary micro-fractures or cracks in the inner surface of the fracture, and through which frack fluid can undesirably seep, leak, imbibe, etc. Such micro-fractures can be formed by the fracking process, i.e. the pumping of frack fluid into the fracture at high pressure. In addition, the transverse micro-fractures can be natural flaws or defects in the formation that are weak in shear and which enhance fracture breakdown in initiation. The pumping of the frack fluid into the fracture can exasperate the natural flaws or defects. The transverse micro-fractures can be characterized by a size less than a size of the fracture. Thus, the micro-fractures can have a size or aperture of less than 0.1 mm. The term “transverse” is used herein to refer to a direction of the micro-fracture across the fracture or inner face of the fracture. The transverse direction can be perpendicular to the fracture or inner face of the fracture, but can also be oriented at an oblique angle to the fracture or inner face of the fracture.); determining functional aspects of one or more fracturing fluid systems to meet the equipment, logistic or environmental conditions and constraints for fracturing the subterranean formation based on fracturing databases (see para [0033] A method for completing a wellbore and/or for propagating a hydraulic fracture comprises determining a fracture surface roughness for a given formation rock, and for a give fracture fluid or pumping schedule or both, prior to hydraulic fracturing. In one aspect, the give formation can comprise heterogeneous shale. A fracture fluid and/or a pumping schedule is selected based on the determined fracture surface roughness and formation characteristics. The selected fracture fluid is pumped into the wellbore, with the selected pumping schedule, to create a desired fracture network in the formation. [0034] In one aspect, the fracture surface roughness can be determined by obtaining a core sample with formation characteristics of the give formation rock. A fluid fracturing test and/or a mechanical wedging fracture test can be conducted on the core sample. Thus, the surface roughness of the core sample can be observed and measured to determine a probable fracture surface roughness of the hydraulic fracture. In addition, the fracture fluid and/or pumping schedule can be taken into consideration with respect to the observed and/or measured surface roughness of the core sample to determine the probable fracture surface roughness of the hydraulic fracture.); providing a recommendation for at least one of the one or more fracturing fluid systems for use in fracturing the subterranean formation (see para [0033] A fracture fluid and/or a pumping schedule is selected based on the determined fracture surface roughness and formation characteristics. The selected fracture fluid is pumped into the wellbore, with the selected pumping schedule, to create a desired fracture network in the formation. [0050] The method also comprises selecting a fracture fluid and/or a pumping schedule based on the determined and/or desired fracture surface roughness and formation characteristics. The selected fracture fluid is pumped into the wellbore, with the selected pumping schedule, to create a desired fracture network in the formation. In one aspect, the fracture fluid selected can also comprise selecting additives, such as proppants. In another aspect, selecting the fracture fluid can comprise selecting a viscosity of the fracture fluid, or an effective viscosity of the fracture fluid and additives, based on the fracture surface roughness. In one aspect, it is believed that a lower viscosity or effective viscosity fracture fluid may result in a smoother fracture surface roughness. In another aspect, the pumping schedule can comprise the pumping rate. [0051] In some situations is can be desirable to have a smooth fracture surface roughness; such as to propagate a fracture network that cuts across formation interfaces to achieve a greater fracture height in the formation. In one aspect, the fracture fluid and/or the pumping schedule can be selected to obtain a smooth fracture surface roughness at a closer distance from the wellbore less than 20 feet. In another aspect, the fracture fluid and/or the pumping schedule can be selected to obtain a smooth fracture surface roughness at a further distance from the wellbore greater than 20 feet in order to obtain a fracture network that cuts across formation interfaces to achieve a greater fracture height. In some situations it can be desirable to have a rough fracture surface roughness; such as to propagate a fracture network that is contained in the formation, and that does not cut across formation interfaces. In another aspect, the fracture fluid and/or the pumping schedule can be selected to obtain a rough fracture surface roughness at a further distance from the wellbore greater than 20 feet to obtain a fracture network that is contained and does not cut across formation interfaces to achieve a greater fracture height containment. [0053] Also as described above, the selected fracture fluid and/or the selected pumping schedule based on the fracture surface roughness can: result in a lower or a higher pressure drop along the fracture, as desired, to create a more productive fracture network within a petrophysical sweet spot of the given formation rock; favorably alter interaction of the fracture propagation with a discontinuity; change the complexity or simplicity of the fracture network; change proppant transport through the fracture; cause or minimize proppant screen-out; and/or increase fracture length. The fracture fluid can be selected based on the fluid-rock interaction); and performing a fracturing operation for the subterranean formation using the recommendation (see para [0056] Furthermore, the method can comprise determining a desired fracture surface roughness for a given formation rock prior to hydraulic fracturing. A fracture fluid and/or a pumping schedule can be selected based on the desired fracture surface roughness for the given formation rock and anticipated stresses in the formation. The fracture fluid can be pumped into the wellbore to create a desired fracture network with substantially the desired surface roughness.), but fails to sate that the models developed using one or more of proppant transport testing or friction loop testing.
Perez et al. discloses that the models were developed using one or more of proppant transport testing or friction loop testing (see para [0130] In order to overcome these obvious shortcomings, the present disclosure provides an integrated physics-based analytical and numerical tool to model elastic fluid design with complex rheological properties that may replicate a low viscosity fluid while exhibiting the high proppant-carrying capacity of crosslinked systems (i.e., highly viscous fluids). The newly developed fracturing model can simulate proppant delivery into the natural fracture networks without the use of high pumping horsepower requirements, which is often encountered when running conventional highly viscous fluids. In summary, in order to maximize the stimulation efficiency of a reservoir, there is a need for a new fracturing fluid model that can capture the physics of elastic fluids to transport high concentration and/or high-strength proppant using a hybrid rheology model. [0131] Furthermore, the fluid design and proppant selection strategy should be customized and evaluated based on the local geological and formation characteristics. If engineered accurately, a fit-for-purpose fluid may well distribute the selected proppant into the fracture surface, which may sustain closure stresses by reducing embedment and/or crush risk, and result in longer effective fracture length(s) and larger conductive reservoir volume with enhanced conductivity and hence production. Thus, there is a need for an integrated reservoir geo-mechanics-fluid model that is capable of providing an optimized design and/or evaluating and improving existing designs based on the reservoir properties and instrument limitations by iteratively optimizing relevant aspects/controls (such as fluid design, proppant type, pumping schedule) of a fracturing operation. [0132] In the past, high-viscosity fluid (greater than 500 centipoise) has been the preferred solution for increased proppant transport and reduced proppant settling. This methodology has been effective using systems such as a borate-crosslinked fluid with a polymer loading of 40 lbs. per 1000 gallons of water and offers what the industry considers a standard for low-rate pumping with high proppant transporting, 40 BPM and >5 ppg, respectively. The downside of high polymer loads of guar is that they commonly increase formation damage created in the fracturing process, typically resulting in less than 80% percent regain permeability value. While this may be acceptable, there are other setbacks, such as additional loss of needed fracture length is commonly observed when high-viscosity fluids are utilized to carry proppant. However, greater fracture geometry width is often considered a common characteristic of high viscosity fluids. Often, with low-viscosity fluids such as linear gels and friction reducers, fracture length may be established allowing breaks into the secondary fracture and mechanical reactivation of the pre-existing natural fracture network may be enhanced due to the interaction between natural fractures and propagating hydraulic fractures. Each individual natural fracture within the fracture network can reactivate in opening, slip or a combined mode with greatly increased fracture conductivity, which allows the fracturing fluid together with proppant to be diverted from the propagating hydraulic fractures into the fracture network. However, these fluids do not offer suspending characteristics past 30 minutes under static conditions. When applied to fracture geometry, this loss of suspending ability causes proppant to fall from suspension resulting in loss of uniform proppant placement and induce early closure (fracture choke) at the location with less proppant coverage. As for the complex fracture geometry, the loss of suspending ability may 
also cause blockage at the intersection between the reactivated natural fractures and hydraulic fractures, introduce additional pressure loss, and consequently reduce the proppant transport efficiency and form potential choke points with the fracture network. In instances where fracture gradients are high, high-viscosity fluids are often used to allow for lower treating rates. This approach is often taken with high viscosity fluids, but added treatment pressure may be required on surface, resulting in additional pumping horsepower requirements).
Green and Perez et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Perez et al. is similar to that Green. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Perez et al. with that of Green because Perez et al. teaches Perez et al. teaches the improvement of proppant deliverability and maximize production (see para 0146).  
6.2	With regards to claims 2, 12, the combined teaching of Green and Perez et al. teach that wherein the fracturing databases or models are developed using a combination of the proppant transport testing and the friction loop testing (see Perez para [0214] With the threshold 156 calculated between regions 158P-158E in FIG. 9A and the degree of elasticity of the subject fluid characterized as in FIG. 9B, friction performance of the elastic fluid can be performed, such as outlined in the step 106 of the process 100 in FIG. 8. Here, friction performance of the elastic fluid combines two determinations of different friction segments—a first segment for the elastic fluid's behavior 154 in the Power Law (viscous) region 158P, and a second segment for the elastic fluid's behavior 154 in the complex storage modulus (G′) and loss modulus (G″) (elastic) region 158E, such as previously characterized with respect to FIG. 9A. [0215] For instance, FIG. 11 illustrates a graph 180 of a friction loop test that tests sensitivity of the subject elastic fluid conducted at a several steps (pumping or flow rates). (As will be appreciated, the testing can be performed using a friction flow loop instrument and other equipment available in the art to circulate a subject fluid through multiple tube sections of varying diameters to measure flow rate relative to differential pressure for the various diameters.) [0216] In this example, friction loop testing for a diameter of ½″ graphs Reynolds number (N.sub.Re) over time at two flow rate steps: step 1—flow rate Q of about 4.9 gpm, and step 2—flow rate Q of about 10.3 gpm. The test captures different friction reduction behaviors 184 at the specific Reynolds numbers (N.sub.Re) 182—i.e., at specific turbulent regimes. This data and additional testing data is used to build a hybrid analytical model to estimate a friction performance of the elastic fluid in the complex flow region (i.e., 158E of FIG. 9A. [0221] For instance, FIG. 13 illustrates a graph 200 representing friction calibration for the analytical model. The friction performance of the fluids (as modelled in FIG. 12A-12B) calibrates an analytical estimation of the fluids. As shown here, the pipe friction losses (psi/1000 ft) for a pipe ID of 2.992″ is calibrated with friction loop testing. Friction loss (Wb Fric) is graphed relative to pumping rate (bpm) for several fracturing fluids, including slickwater 0.5 WFR (psi/1000 ft), 40 #linear Gel, 20 #linear Gel, and a 25 #elastic fluid as disclosed herein. [0222] As noted above in steps 102, 104, and 106 of the process 100 in FIG. 8, the understanding of the elastic fluid, its properties, and friction performance as determined above are input into a fracture simulation algorithm of an analytical tool to simulated fractures in a hydraulic fracturing operation (Block 108). The parameters input into the simulation algorithm include an understanding of the friction loss of the subject elastic fluid relative to pumping rates that takes into account the hybrid rheology model of the elastic fluid. This understanding enables the simulation algorithm to better model and simulate hydraulic fracturing in a reservoir of interest. [0233] The fracturing parameters are determined by: performing a simulation to predict the hydraulic fracture propagation, fracture height growth and natural fracture reactivation; performing a simulation to model the proppant transport within both main hydraulic fractures and a reactivated natural fracture network; performing a simulation to assess the proppant embedment and crush and fracture surface closure behavior during production; performing a simulation to forecast the production efficiency; and choosing an effective stimulation design by a comparison of the predicted result corresponding to a typical design plan, wherein fracturing parameters of the planned stimulation operations are optimized based upon the extent of conductive reservoir volume and production efficiency. The fracturing parameters can also include information about a pumping schedule. For example, the pumping schedule can include changes in an injection time, rate, proppant type, and fluid properties.).
6.3	As per claims 3, the combined teaching of Green and Perez et al. teach that wherein the fracturing databases or models  are included within a fracturing fluid system library (see Perez [0226] FIG. 16 illustrates a fracturing system 400 having an integrated physics-based tool 412 according to the present disclosure. A processing unit 410, such as computer or other suitable device, has a database 420 and a control interface 430. The database 420 stores relevant information on fluid properties, formation characteristics, etc. The integrated physics-based tool 412 operates on the processing unit 410 and can access a number of software algorithms or models 422, 424, 426.).
6.4	Regarding claims 4, 14, the combined teaching of Green and Perez et al. teach that the step of updating the recommended fracturing fluid systems for use in fracturing the subterranean formation (see Green para [0063] What is presented here are the ingredients to form virtual model that is a better mental picture. The research focuses on the role of the fracturing fluid, and how to optimize the fracturing fluid and the pumping. [0077] Although the invention here focuses on the fracturing fluid and pumping, it is worth noting that the fracture fluid must do three things—create the fracture, carry the proppant, and leave a connected, conductive propped fracture. The invention here focuses on the first with the aim of optimizing fracture fluids for hydraulic fracture creation. Indeed, if the proper fracture network in contact with the reservoir is not created, there is no hope of achieving high productivity no matter how well the other two functions are achieved. It is noted that the role of the fracturing fluid on the creation of the fracture has generally not been considered discretely beyond the fluid's viscosity and the pumping rate. [0078] First Principles: Hydraulic fracture propagation in complex shale formations under high compressive stresses is complicated. It is an un-calculateable problem in detail; basic parameters are unknown; and no one can actually see in detail where the fracture goes in order to validate any analysis. Thus, in order to optimize this most important process for the recovery of oil and gas (and although not discussed here, as a foundation for improved enhanced geothermal energy recovery), it is appropriate to break hydraulic fracturing into “main drivers”, and to understand each such driver considering “first principles”. Previous numerous calculations and modeling that include approximations and assumptions can then be used to better correlate with field observations and to guide optimization. Following this concept, hydraulic fracturing is considered here requiring a consistency with each “main driver” of the process following “first principles”. The fracture propagation “main drivers” to be considered are as noted below.  See further para 125; see further Perez fig.8, para [0091] What is needed is an integrated hydraulic fracturing model capable of capturing the physics of elastic fluids. These complex fluids do not follow a single rheology model, such as power law for most fracturing fluids. In this case a hybrid rheology model needs to be coupled with advanced fracture simulation with an improved proppant transport model, and novel geomechanics approach to capture the real physics of flow of elastic complex fluids. The teachings of the present disclosure solves this problem.). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Perez et al. with that of Green because Perez et al. teaches Perez et al. teaches the improvement of proppant deliverability and maximize production (see para 0146).  
6.5	As per claims 5, 15, the combined teaching of Green and Perez et al. teach that that wherein the updating is based on changes in the equipment, logistic or environmental conditions or constraints for fracturing the subterranean formation (see Green para [0125] f) Optimizing parameters of fracture fluid and pumping rate based on critical shale properties would allow manipulating fracture propagation. It seems clear that of the many field experiments trying new hydraulic fracturing concepts, and correlating with the production results (some successful and some not), that indeed fracture propagation manipulation is occurring. However, it is occurring uncontrollably and without understanding why. Considering first principles “main drivers”, helps to better understand how these field fracturing concepts work and how to optimize them. [0135] 8. Fracture fluids play a large role in the formation of the hydraulic fracture network. It seems quite possible to optimize the fracture fluid properties to manipulate the fracture network to some extent as desired if the shale characteristics are known. See further fig.8, para [0128] As discussed in detail above, hydraulic fracturing is widely utilized to improve hydrocarbon productivity from permeability challenged reservoirs. During a typical hydraulic fracturing treatment, a fracturing fluid is injected into a wellbore and injected into a rock formation at a pressure above the formation pressure so as to create tensile open area. Following the first initiation phase, proppant is added to the fracturing fluid and injected into the newly created open area to prevent it from closing during production and also to provide conductive flow paths for hydrocarbon extraction from the target area. The overall success of the fracturing treatment and induced fracture characteristics (such as length, height, extent, and conductivity) are dependent on the rheological properties of the fracturing fluid which also influences proppant transport, distribution and mechanical behavior within the developed hydraulic fracture and/or reactivated natural fractures. Therefore, if rheological behavior is not properly modeled, it will fail to provide accurate results.). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Perez et al. with that of Green because Perez et al. teaches Perez et al. teaches the improvement of proppant deliverability and maximize production (see para 0146).  
6.6	As per claims 6, 16, the combined teaching of Green and Perez et al. teach that that wherein the friction loop testing is conducted at or apart from a fracturing wellsite corresponding to the subterranean formation (see Green para [0034] In one aspect, the fracture surface roughness can be determined by obtaining a core sample with formation characteristics of the give formation rock. A fluid fracturing test and/or a mechanical wedging fracture test can be conducted on the core sample. Thus, the surface roughness of the core sample can be observed and measured to determine a probable fracture surface roughness of the hydraulic fracture. In addition, the fracture fluid and/or pumping schedule can be taken into consideration with respect to the observed and/or measured surface roughness of the core sample to determine the probable fracture surface roughness of the hydraulic fracture. [0049] In one aspect, the fracture surface roughness can be determined by obtaining a core sample with formation characteristics of the given formation rock. A fluid fracturing test and/or a mechanical wedging fracture test can be conducted on the core sample. Thus, the surface roughness of the core sample can be observed and measured to determine a probable fracture surface roughness of the hydraulic fracture. In another aspect, the fracture surface roughness can be determined by obtaining an analog rock or that has already been measured as to its fracture surface roughness. In addition, the fracture fluid and/or pumping schedule can be taken into consideration with respect to the observed and/or measured surface roughness of the core sample to determine the probable fracture surface roughness of the hydraulic fracture. See further Perez para [0191] Moreover, using the understanding of the elastic fluid and its properties, friction performance of subject fluid is determined at flow rates (Block 106). Details are provided below with reference to FIGS. 11, 12A-12B, and 13. [0192] Having an understanding of the elastic fluid, its properties, and friction performance, the elastic fluid parameters are input into a fracture simulation algorithm of an analytical tool (Block 108). The algorithm models simulated fractures that can be induced in a hydraulic fracturing operation in a subject formation based on the fluid parameters, formation parameters, and details of completion (Block 110). [0193] In the modeling, the corrected friction behavior of the subject elastic fluid from the previous steps is used to calibrate a hydraulic fracture model of interest. Once the hydraulic fracture model is calibrated, the hydraulic fracture model can simulate more realistic fracture geometries in a formation based on the inputs). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Perez et al. with that of Green because Perez et al. teaches Perez et al. teaches the improvement of proppant deliverability and maximize production (see para 0146).  
6.7	With regards to claims 7, 17, the combined teaching of Green and Perez et al. teach that that wherein development of the fracturing databases or models includes measuring a bottomhole gage pressure of the fracturing wellsite corresponding to the subterranean formation (see Green para [0068] Bulk unconfined strength may vary from 10,000 psi to 35,000 psi; and variations in Young's Modulus range from 1 million psi to 5 million psi. These bulk properties can change over small intervals that vary from inches to feet. An apparent fracture toughness—a quantity ill-defined for the shales with no precise method of measuring under high compressive stresses—tends to give fracture pressures in the range of 18,000 psi to 24,000 psi. This is based on thick walled cylinder confined pressure measurements (the standard to infer fracture toughness of rocks). This is a surprisingly small range for a variety of shales, even though the shales show large variations in their makeup and their strength and stiffness. This is possibly due to the in-precise technique for the inferred fracture toughness; nevertheless, this is the state-of-the-art. [0108] Fracture Fluid Pressure Drop along the Fracture: Calculations show fracture fluid pressure drop as the fluid is flowing in a narrow channel at high velocities. FIG. 9 shows the pressure drop versus the fluid velocity. This calculation is for water flowing in a 1 mm height channel with wall roughness estimated as sinusoidal irregularities with height of ten percent of the channel thickness. [0109] For this case, pressure drop at 1 foot per second fluid velocity is about 15 psi per foot, while at 10 feet per second velocity pressure drop is about 340 psi per foot. And, at 100 feet per second velocity the pressure drop is about 1300 psi per foot. These pressure drops per foot would lower the net pressure in the fracture (the difference between the fracture fluid pressure and the rock pore pressure) significantly along the fracture length, particularly near the fracture tip even for click water. Considering that a net pressures as low as 50 psi has been claimed to cause a fracture to extend in the shales, the pressure drops per foot shown above are large. [0110] The fracture surface roughness can be an important factor. Different shales show different fracture surface roughness—some relatively smooth and some much rougher. Also the fluid properties of viscosity and shale wetting or non-wetting can be key parameters and have yet to be considered in the calculations. The basis for these calculations note that the flow resistance will increase as the cube at the channel height decreases. Thus as the fracture width decreases huge pressure drops occur. The Reynolds number is critical and an increase in the pressure gradient versus velocity tends to occur at about 10 feet per second (for water) where the Reynolds number is a few thousand. It is clear that pressure drop along the fracture should be considered. See further Perez para 0215). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Perez et al. with that of Green because Perez et al. teaches Perez et al. teaches the improvement of proppant deliverability and maximize production (see para 0146).  
6.8	With regards to claims 8, 18, Green teaches that wherein the proppant transport testing includes determining a proppant distribution index (PDI) (see Perez para [0128] As discussed in detail above, hydraulic fracturing is widely utilized to improve hydrocarbon productivity from permeability challenged reservoirs. During a typical hydraulic fracturing treatment, a fracturing fluid is injected into a wellbore and injected into a rock formation at a pressure above the formation pressure so as to create tensile open area. Following the first initiation phase, proppant is added to the fracturing fluid and injected into the newly created open area to prevent it from closing during production and also to provide conductive flow paths for hydrocarbon extraction from the target area. The overall success of the fracturing treatment and induced fracture characteristics (such as length, height, extent, and conductivity) are dependent on the rheological properties of the fracturing fluid which also influences proppant transport, distribution and mechanical behavior within the developed hydraulic fracture and/or reactivated natural fractures. Therefore, if rheological behavior is not properly modeled, it will fail to provide accurate results.; further Green para[0053] Also as described above, the selected fracture fluid and/or the selected pumping schedule based on the fracture surface roughness can: result in a lower or a higher pressure drop along the fracture, as desired, to create a more productive fracture network within a petrophysical sweet spot of the given formation rock; favorably alter interaction of the fracture propagation with a discontinuity; change the complexity or simplicity of the fracture network; change proppant transport through the fracture; cause or minimize proppant screen-out; and/or increase fracture length. [0054] In addition, the method can further comprise determining a fluid-rock interaction. In one aspect, the fluid-rock interaction can comprise wetting or non-wetting between a fracture surface and the fracture fluid. Determining the fluid-rock interaction can comprises obtaining a core sample with formation characteristics of the given formation rock, and conducting a fluid wettability test on the core sample. The fracture fluid can be selected based on the fluid-rock interaction. [0055] As described above, the selected fracture fluid based on the fluid-rock interaction can result in a lower or a higher pressure drop along the fracture, as desired, to create a more productive fracture network within a petrophysical sweet spot of the given formation rock; favorably alter interaction of the fracture propagation with a discontinuity; change the complexity or simplicity of the fracture network; change proppant transport through the fracture; cause or minimize proppant screen-out; and/or increases fracture length). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Perez et al. with that of Green because Perez et al. teaches Perez et al. teaches the improvement of proppant deliverability and maximize production (see para 0146).  
6.9	Regarding claims 9, 19, the combined teachings of Green and Perez et al. teach that wherein the determining the PDI includes determining a slot flow test, a physical model, a database model, a statistical or empirical model, a performance model based on a past fracturing effort, a field or laboratory rheology test or a pipe flow test (see Green para [0054] In addition, the method can further comprise determining a fluid-rock interaction. In one aspect, the fluid-rock interaction can comprise wetting or non-wetting between a fracture surface and the fracture fluid. Determining the fluid-rock interaction can comprises obtaining a core sample with formation characteristics of the given formation rock, and conducting a fluid wettability test on the core sample. The fracture fluid can be selected based on the fluid-rock interaction. [0055] As described above, the selected fracture fluid based on the fluid-rock interaction can result in a lower or a higher pressure drop along the fracture, as desired, to create a more productive fracture network within a petrophysical sweet spot of the given formation rock; favorably alter interaction of the fracture propagation with a discontinuity; change the complexity or simplicity of the fracture network; change proppant transport through the fracture; cause or minimize proppant screen-out; and/or increases fracture length. [0058] A partitioning of the fracture fluid is possible—that is, calculating and/or estimating where the fracture fluid goes. It is estimated that 5-8% may imbibe into the tight shale rock during pumping of a stage (over about an hour and a half pumping); 18-20% may be surrounding the proppant in the propped fracture region 3; 50% or more may be estimated to be in the transverse micro-fractures 4; thus leaving about 20-25% that will be in the far-field un-propped fractures 5. These are estimates, and will vary depending on the tight shale, the fracture fluid, the in-situ stresses, and the overall fracture design. Further Perez para [0145] To evaluate and quantify the efficiency of a proppant transport process using an elastic fluid in the present disclosure, an integrated geo-mechanics workflow comprised of multiple modules may be used, as shown in FIG. 2. Again, FIG. 2 illustrates the integrated workflow for modeling a hybrid flow behavior of a subject elastic fluid according to the present teachings. The workflow for the hybrid flow behavior can model unique properties of an elastic fluid, such as disclosed herein, whose physics complexities cannot be captured by current industry rheology models). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Perez et al. with that of Green because Perez et al. teaches Perez et al. teaches the improvement of proppant deliverability and maximize production (see para 0146).  
6.10	As per claims 10, 20, the combined teachings of Green and Perez et al. teach that that wherein at least a portion of the databases or models correspond to application-specific performance success goals, successful pumping operations, equipment maintenance calculations, planned application conditions, real-time application changes, additional logistics constraints, fracturing fluid system costs or a fracturing fluid systems library (see Green para [0062] Even with this vast background of simplified calculations, laboratory tests, and field experience, it is correct to say that hydraulic fracturing of the shales for oil and gas production stimulation is not well understood. After all, it is not possible to actually “see” the process. Nevertheless, the industry has been incredibly successful relying on a process of drilling, fracturing, and production to calibrate out to a large extent the details of the rock properties and the in situ stresses. [0126] g) It should be understood that shale properties—including its fluids—and the in situ stresses are critical characteristics for fluid driven fracture propagation, and they are “givens”. In general these should be accepted and are not variables, except that stress shadowing effects and pressure drawdown or maintenance do to some extent change the in situ stresses. The in situ stresses affects can be key. This invention has focused on the shale properties and on how the fracture propagation may be influenced be the variable of fracture fluid and pumping for given shale properties and given in situ stresses.). 
6.11	As per claim 13, the combined teachings of Green and Perez et al. teach that the friction loop testing includes friction reduction calculation (see Perez fig. 8-10, para [0216] In this example, friction loop testing for a diameter of ½″ graphs Reynolds number (N.sub.Re) over time at two flow rate steps: step 1—flow rate Q of about 4.9 gpm, and step 2—flow rate Q of about 10.3 gpm. The test captures different friction reduction behaviors 184 at the specific Reynolds numbers (N.sub.Re) 182—i.e., at specific turbulent regimes. This data and additional testing data is used to build a hybrid analytical model to estimate a friction performance of the elastic fluid in the complex flow region (i.e., 158E of FIG. 9A). [0217] Based on the analysis such as in FIG. 11, the analysis computes pressure losses calibrated with friction flow loop experimental data (Reynolds number) at different shear rate data points (i.e., stations of different flow rates, flow restrictions, etc.) to capture real friction reduction of the subject elastic fluid considering an isothermal process. The model may require different friction stepwise data points (e.g., stations of different flow rates, flow restrictions, etc.) to increase the accuracy of the friction estimation or pressure match. The data is processed in the hydraulics module to find the best curve fit combination according to Reynolds number and shear rate for each station for the complex elastic region dominated by greater storage modulus (G′). ; further Green  fracturing simulator para 61 which includes the processor [0061] The belief is that if one has the correct mental picture of the process, then modeling this process as is possible can lead to optimization. The many “ideal” calculations and the few calculations considering complicated effects such as non-elastic rock behavior, coupled fluid flow and fracture, and the like are indeed most helpful and clearly guide the development of the virtual model. Likewise, the vase number of hydraulic fracturing well stimulations underway in the complicated tight shales—as well as the million or so hydraulic fractures performed in many formations over the past nearly seventy years—are the basis for any proof tests of any thought processes or models. In between, are a number of laboratory tests on small scale and large scale samples of simulation materials and shales that provide correlations and calibrations of features of different processes and some models). 
Conclusion
7.	Claims 1-21 are rejected and Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        September 30, 2022